OPINION — AG — (1) THE IMPOSITION OF AN EXCISE TAX BY 68 Ohio St. 1980 Supp., 1304 [68-1304] AND 68 Ohio St. 1980 Supp., 1305 [68-1305] [68-1305](H) UPON THE GROSS RECEIPTS DERIVED FROM THE SALE OF NEWSPAPERS AND PERIODICALS WHERE THE INDIVIDUAL TRANSACTION EXCEEDS SEVENTY FIVE CENTS IS NOT VIOLATIVE OF ARTICLE II, SECTION 22 (2) THE EXEMPTION FROM THE EXCISE TAX EXTENDED BY 68 Ohio St. 1980 Supp., 1305 [68-1305](H) TO SALES OF NEWSPAPER AND PERIODICALS WHERE THE INDIVIDUAL TRANSACTION DOES NOT EXCEED SEVENTY FIVE CENTS IS NOT VIOLATIVE OF ARTICLE X, SECTION 5 (TAX EXEMPTIONS, EXCISE TAX) CITE: 68 Ohio St. 1980 Supp., 1305 [68-1305], 68 Ohio St. 1980 Supp., 1304 [68-1304] (BRENT S. HAYNIE)